Citation Nr: 1639839	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-46 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to separate disability evaluations for bilateral upper extremity neurological symptoms, as secondary to service-connected cervical spine disability.   


REPRESENTATION

Appellant (Veteran) represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which is the Agency of Original Jurisdiction (AOJ) in this matter.   

In September 2015, the Board decided this matter.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2016, pursuant to a May 2016 Joint Motion for Remand (JMR), the Court remanded this matter for additional consideration.  

The record in this matter consists solely of electronic claims files and has been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Disability of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) and under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  Note (1) under the General Rating Formula directs VA to rate separately under an appropriate diagnostic code "any associated objective neurologic abnormalities[.]"

In its September 2015 decision, the Board addressed the Veteran's claim for a higher initial rating for cervical spine disability.  In relevant part, the Board found separate disability evaluations unwarranted for neurological symptoms into the upper extremities.  The Board noted the Veteran's complaints of radiation from his neck to his arms, but denied separate ratings based on negative findings noted in a November 2014 VA examination report.  After citing medical evidence supporting the Veteran's claims of upper extremity radiculopathy, the parties to this matter agreed in the JMR that additional consideration of this particular issue was warranted.   

As the evidence is in conflict, additional medical inquiry is warranted.  Further, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected cervical spine disability.  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination.  The examiner should then address the following questions:

(a) Does the Veteran have neurological disability in his upper extremities?

(b) If so, does the neurological disability in the upper extremities relate to the service-connected cervical spine disability?

(c) If so, what is the severity of the neurological disability in detail?   
In addressing the existence and etiology of upper extremity neurological disability, the examiner should consider the Veteran's lay assertions regarding these symptoms, and medical evidence which supports his claim.  See April 2009 QTC examination report noting positive Spurling's sign; and February 17, 2010 private treatment note reflecting complaints of neck pain radiating to the bilateral upper extremities and noting diminished upper extremity strength (VBMS, document labeled Medical Treatment Record-Non-Government Facility, receipt date 8/26/2013, page 62 of 73).     

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After the above development has been completed, readjudicate the claim on appeal.  If the issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




